UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7370



In Re:   DEMETRIC GRAY PEARSON,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                          (CA-02-1478-PJM)


Submitted:   November 7, 2002          Decided:    November 15, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Demetric Gray Pearson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Demetric Gray Pearson petitions for a writ of mandamus.                 He

seeks orders requiring the Government to show cause and recusing

the district court.        Pearson also raises claims concerning alleged

errors in his state court proceedings.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.          See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).           Further, mandamus is a

drastic     remedy   and     should   only    be   used   in    extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     Our    review   of     the   district   court’s   docket     reveals   the

Government filed its response and the district court has ruled;

therefore, this issue is moot.          As to the remainder of Pearson’s

arguments, the relief sought by Pearson is not available by way of

mandamus.

     Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               PETITION DENIED


                                       2